                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 UNITED STATES OF AMIERCA,
               Plaintiff,                            No. 18-CR-3026-LTS-KEM
 vs.                                          REPORT AND RECOMMENDATION
 TIMOTHY WUNDER,
               Defendant.
                                ____________________

       This matter is before the court on Defendant Timothy Wunder’s motion for release
pending sentencing (Doc. 103), to which to the United States (the Government) filed a
response (Doc. 111). The procedural history of this case is summarized in Defendant’s
motion and the Government’s response. The Honorable Leonard T. Strand, Chief Judge,
referred the matter to me for a report and recommendation. Doc. 113.
       I held a hearing on the motion on January 3, 2020, at which Defendant presented
testimony from Santiago Moscoso, MD, and the Government presented testimony from
Special Agent Eric Young with the Iowa Division of Narcotics Enforcement and United
States Probation Officer Tonya Geisinger.      Doc. 114.    Dr. Moscoso testified about
Defendant’s diagnosis of terminal cancer and prognosis (including a life expectancy of
three to six months and that Defendant has been referred to Hospice Care). Special Agent
Young testified about facts from this case and Defendant’s prior criminal history that show
the risk of nonappearance and danger Defendant may pose if released. Officer Geisinger
testified about Probation’s efforts to verify Defendant’s proposed release plans. The court
received and considered, without objection, medical records admitted as Defendant’s
Exhibits A and B (Docs. 107, 110) and the final presentence investigation report (Doc.
100). Defendant also proffered, without objection, proposed places he could reside until
Hospice Care becomes available. The parties agree Defendant’s terminal cancer diagnosis
constitutes an exceptional reason why Defendant should not be detained. Doc. 114. The
court left the record open following the hearing for the parties to supplement Defendant’s
proposed release plan and for the Government to state its position on whether Defendant
should be detained based on risk of flight or danger under 18 U.S.C. § 3143(a)(1). The
parties have now submitted a Joint Recommendation and Conditions of Release and agree
that releasing Defendant on the proposed conditions of release (Doc. 116-1) would be
appropriate in this case. Doc. 116.
       On today’s date, I received information from United States Probation that electronic
monitoring in the proposed supervising district (Central District of Illinois) is only
available through radio frequency (RF) monitoring (and not GPS monitoring).               RF
monitoring costs $3.60 per day. Although the parties agree to waiving the costs associated
with electronic monitoring, United States Probation does not agree with waiving the costs
due to budget constraints. I note that during the motion hearing, Defendant proffered that
he has the financial ability to pay rent for an apartment for a couple of months until Hospice
Care could be arranged. This factor weighs in favor of requiring Defendant pay the costs
for electronic monitoring. At the same time, the court considers that Defendant is unable
to work due to his health issues, he qualifies for court appointed counsel, and he is only
expected to live three to six months. These factors weigh in favor of waiving the costs for
electronic monitoring.
       After fully considering the record before the court, I find Defendant’s terminal
cancer diagnosis and referral to Hospice Care constitutes an exceptional reason why
Defendant’s continued detention would not be appropriate. See 18 U.S.C. § 3145(c). I
further find by clear and convincing evidence that with the proposed conditions of release
listed below, Defendant is not likely to flee or pose a danger to the safety to others or the
community. See 18 U.S.C. §§ 3143(a)(1), 3145(c). Accordingly, I recommend:
       1.     granting Defendant’s motion (Doc. 103) and releasing Defendant pending
              sentencing on the proposed conditions of release (Doc. 116-1) with
              modification from GPS monitoring to RF monitoring (see Doc. 116-1 at 5);
       2.     ordering the United States Marshal keep Defendant in custody until notified
              by United States Probation that Defendant has complied with other
                                              2
              conditions required for release (to allow for transportation to be arranged
              prior to Defendant’s release) (see Doc. 116-1 at 6);
       3.     approving United States Probation to complete installation of RF monitoring
              at Defendant’s approved residence in the Central District of Illinois the
              morning after his release in the Northern District of Iowa (due to the
              anticipated travel time between districts); and
       4.     ordering the costs for electronic monitoring be waived.
       Based on their joint recommendation, the court finds it unlikely either party will
object to this Report and Recommendation and that the regular objection period should be
shortened. Thus, objections to this Report and Recommendation and any response to such
objections must be filed, in accordance with 28 U.S.C. § 636(b)(1), Federal Rule of
Criminal Procedure 59(b), and Local Criminal Rule 59, by 8:00 a.m. on January 8, 2020.
A party asserting such objections must arrange promptly for the transcription of all portions
of the record that the district court judge will need to rule on the objections. LCrR 59.
Objections must specify the parts of the Report and Recommendation to which objections
are made, as well as the parts of the record forming the basis for the objections. See Fed.
R. Crim. P. 59. Failure to object to the Report and Recommendation waives the right to de
novo review by the district court of any portion of the Report and Recommendation, as
well as the right to appeal from the findings of fact contained therein. United States v.
Wise, 588 F.3d 531, 537 n.5 (8th Cir. 2009).
       IT IS SO ORDERED this 7th day of January, 2020.


                                                   Kelly K.E. Mahoney
                                                   Chief United States Magistrate Judge
                                                   Northern District of Iowa




                                               3
